Title: To John Adams from United States House of Representatives, 23 March 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					March 23, 1790
				
				The House of Representatives have concurred in all the amendments proposed by the Senate to the bill, entitled “An act making appropriations for the support of government for the year one thousand seven hundred and ninety,” except the last, in which they concur with an amendment, as follows: “To Gifford Dally, door-keeper to the House of Representatives, one hundred and ninety-two dollars, and to James Mathers, door-keeper to the Senate, ninety-six dollars.”
				
					
				
				
			